                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                    NO. 2:07-CR-16-FL-2


   UNITED STATES OF AMERICA
                                                                ORDER TO SEAL
       v.

   CURTIS VARN MOTLEY, JR.



       On motion of the Defendant, Curtis Varn Motley, Jr., and for good cause shown, it is
hereby ORDERED that DE [177] be sealed until further notice by this Court.
       IT IS SO ORDERED.
                10th day of _________
       This the ____         September,2019.


                                                   __________________________________
                                                   The Honorable Louise Wood Honorable
                                                   United States District Court Judge




                                               1
